Case 1:18-cv-04866-GBD Document 187 Filed 07/20/21..Page 1 of 8

net Se

vera

4

      

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

wee en ee see - See ee xX

 

 

PATRICIA SCOTT FLEMING, as Administratrix of the
Estate of Patrick Fleming, CONFIDENTIALITY

STIPULATION AND
Plaintiff, PROPOSED
PROTECTIVE GRDER
~against-

18 CV 4866 (GBD)
THE CITY OF NEW YORK, et al.,

Defendants.

WHEREAS, the parties anticipate that they may produce certain documents
pursuant to Rule 26 of the Federal Rules of Civil Procedure that they deem to be confidential or
otherwise inappropriate for public disclosure; and

WHEREAS, the parties seek to ensure that the confidentiality of these documents
and information remains protected; and

WHEREAS, good cause exists for the entry of an Order pursuant to Rule 26(c) of

the Federal Rules of Civil Procedure;

 

NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by
and between the attorneys for plaintiff and defendants, as follows:

l. “Confidential Materials” shall mean (a) the disciplinary-related records of
any defendant, (b) the records of internal investigations conducted by the New York City
Department of Correction or other City agencies, and (c) other documents and information that
may in good faith, during the pendency of this litigation, be designated “Confidential Materials”
by the parties or the Court, except that such documents and information shall not be designated
“Confidential Materials” to the extent that they are obtained pursuant to the New York Freedom

of Information Law (“FOIL”), or are otherwise publicly available.

 
Case 1:18-cv-04866-GBD Document 187 Filed 07/20/21 Page 2 of 8

2. The partics shall designate in good faith particular documents
“Confidential Materials” by labeling such documents “Confidential” and/or by designating such
documents by bates number in a writing directed to the other parties. The parties shall have 45
days or such other time period as may be agreed from receipt of documents from non-parties in
which to inspect and designate such documents as “Confidential Materials.” The parties reserve
the right to designate any document as “Confidential Materials” pursuant to this Stipulation and
Protective Order, if necessary, after production of such documents to the other parties to this
litigation.

3. Any documents that are produced by a non-party pursuant to subpoena
and that are designated as “Confidential Materials” by a party shall be governed by the terms of
this Stipulation and Protective Order.

4, Inadvertent production of any document or information which is
privileged, confidential, and/or was prepared in anticipation of litigation, or is otherwise immune
from discovery, shall not constitute a waiver of any privilege or confidentiality or other basis for
objecting to discovery with respect to that document, or its subject matter, or the information
contained therein, or of any party’s right to object to the use of any document or information
contained therein during any procceding in this litigation or otherwise.

5. As used herein, “Producing Party” shall mean the party requesting that a
particular document or the information contained therein be deemed Confidential Materials, and
“Receiving Party” shall mean any party who is not the “Producing Party,” as defined herein, for
that document or information.

6. A Receiving Party and that party’s attorneys shall not use Confidential
Materials produced in discovery in this action for any purpose other than the evaluation,
preparation, presentation or settlement of claims or defenses in this action unless the Producing

Party or his or her attorney consents in writing.

 

 
Case 1:18-cv-04866-GBD Document 187 Filed 07/20/21 Page 3 of 8

7. Attorneys for a Receiving Party shall not disclose the Confidential
Materials to any person other than a party, an attorney of record for that party, or any member of
the staff of that attorney’s office, except under the following conditions:

a. Disclosure may be made for the purpose of preparing or
presenting a party’s claims or defenses in this action.

b. Disclosure may also be made to an expert or consultant
who has been retained or specially employed by a party’s
attorneys in anticipation of litigation or preparation for trial
of this action, to a witness at a deposition or in preparation
for testimony at a deposition or trial, or to the Court.

c. Attorneys at the Office of the Corporation Counsel for the
City of New York may also disclose the Confidential
Materials to the New York City Department of Correction,
the New York City Comptroller’s Office, and the New
York City Mayor’s Office, solely in connection with the
defense or settlement of this action. Attorneys for the New
York City Health & Hospitals Corporation, Corizon Health,
Inc., Physician Affiliate Group of New York, Maung
Maungoo, M.D., Myat Win, M.D., Antonio Martinez,
M.D., Nicole Lanatra, M.D., Mary Lynn Nierodzik, M.D.,
Roopalekha Shenoy, M.D., Aaron Stern, M.D. and Jennifer
Wu, M.D. may also disclose the Confidential Materials to
the New York City Comptroller’s Office solely in
connection with the defense or settlement of this action.

d. Before any disclosure is made to a person listed in
subparagraph (b) above (other than to the Court or to a
witness at a deposition), the Receiving Party’s attorney
shall provide cach such person with a copy of this
Stipulation and Protective Order, and such person shall
consent in writing, in the form annexed hereto as Exhibit A,
not to use the Confidential Matcrials for any purpose other
than in connection with the prosecution, defense, or
settlement of this action and not to make further disclosure
of the Confidential Materials, except in testimony taken in
this action. The attorneys for a Receiving Party making
such disclosure shall retain the signed consent and furnish a
copy to the Producing Party’s attorney upon request at a
deposition or immediately before trial, although the name
of an expert that the Receiving Party does not intend to call
as a trial witness may be redacted from such a consent
before it is produced.

e. Disclosure may be made with the written consent of the
Producing Party or his or her attorney.
3

 

 
Case 1:18-cv-04866-GBD Document 187 Filed 07/20/21 Page 4 of 8

8. Deposition testimony concerning any Confidential Materials that reveals
the contents of such materials shall be deemed confidential, and the transcript of such testimony,
together with any exhibits referred to therein, shall be separately bound, with a cover page
prominently marked “CONFIDENTIAL.” Such portion of the transcript shall be deemed to be
Confidential Materials within the meaning of this Stipulation and Protective Order.

9. The Producing Party or its counsel may designate deposition exhibits or
portions of deposition transcripts as Confidential Materials either by: (a) indicating on the record
during the deposition that a question relates to Confidential Materials, in which event the
reporter will bind the transcript of the designated testimony in a separate volume and mark it as
“Confidential Information Governed by Protective Order;” or (b) notifying the reporter and all
counsel of record, in writing, within 30 days after receipt of the transcript, of the specific pages
and lines of the transcript that are to be designated “Confidential Materials,” in which event all
counsel receiving the transcript will be responsible for marking the copies of the designated
transcript in their possession or under their control as directed by the Producing Party or that
party’s counsel. In order to effectuate the purpose of subsection (b), all parties are to hold the
transcript as confidential until the Producing Party has had an opportunity to notify all parties of
their confidentiality designations in keeping with the provisions of this subsection.

10. If a Receiving Party objects to the designation of any Confidential
Materials as confidential, he or she shall state such objection in writing to counsel for the
Producing Party and all other counsel, and counsel shall in good faith attempt to resolve such
conflict. If the conflict cannot be resolved among counsel, the objecting party shall, within 45
days of the initial objection, request the Court to remove the designation. Any such materials or
information shall be treated as Confidential Materials until the parties resolve the conflict or the

Court issues its ruling regarding the conflict.

 
Case 1:18-cv-04866-GBD Document 187 Filed 07/20/21 Page 5 of 8

11. Any party sceking to file papers with the Court that incorporate
Confidential Materials or reveal the contents thereof shall first make an application to the Court
for permission to file under seal the specific portions of those papers disclosing Confidential
Materials and shall indicate whether any other party objects to that request. No materials shall
be filed under seal unless the Court has issued an order approving the filing, in which event the
filing shall follow the District Court rules applicable to filing under seal.

12. Nothing in this Protective Order shall be construed to limit a Producing
Party’s use of its own Confidential Materials in any manner.

13. This Protective Order will survive the termination of the litigation and will
continue to be binding upon all persons to whom Confidential Materials are produced or
disclosed. All documents or information that have been deemed Confidential Materials pursuant
to this order, including all copies and non-conforming copies, notes, and other materials
containing or referring to information derived therefrom, shall remain confidential for all time.
Once this action has been resolved, including all appeals, the Confidential Materials, including
all copies and non-conforming copies thereof, shall not be used by a Receiving Party for any
purpose.

14. The Court will retain jurisdiction over all persons subject to this Protective
Order to the extent necessary to enforce any obligations arising hereunder or to impose sanctions
for any contempt thereof.

15. The parties reserve their rights to seek modification of this Stipulation and
Protective Order by application to the Court for good cause shown at any time during the course

of this litigation or thereafter.

 

 
Case 1:18-cv-04866-GBD Document 187 Filed 07/20/21 Page 6 of 8

16. This Stipulation and Protective Order may be executed by the parties in

multiple counterparts (although not required) and all of such counterparts so executed shall

collectively constitute this one Stipulation and Protective Order.

Dated:

By:

July 9, 2021
New York, New York

DUNNINGTON BARTHOLOW &
MILLER LLP

230 Park Avenue, 21° Floor

New York, New York 10169

(212) 682-8811

/s/Edenw P. Quainton By:

Eden P. Quainton

Samuel Blaustein

Attorneys for Plaintiff Patricia Scott
Fleming, as Administratrix of the estate
of Patrick Fleming

By:

HEIDELL, PITTONI, MURPHY &
BACH, LLP

99 Park Avenue

New York, New York 10016

(212) 286-8585

ove!)

Doreen Dufficy LV I |

Attorneys for Défendants New York
City Health & Hospitals Corporation,
Corizon Health, Inc., Physician
Affiliate Group of New York, Maung
Maungoo, M.D., Myat Win, M.D.,
Antonio Martinez, M.D., Nicole
Lanatra, M.D., Mary Lynn Nierodzik,
M.D., Roopalekha Shenoy, M.D., Aaron
Stern, M.D. and Jennifer Wu, M.D.

GEORGIA M. PESTANA

Acting Corporation Counsel of the City
of New York

100 Church Street

New York, NY 10007

(212) 356-2355

/s/Susan PP. Scharfstetw

Susan P. Scharfstein

Attorney for Defendants Citv of New
York, Joseph Ponte, Desmond Blake,
Fred Rolle, Jorel Ward, Curlee
Williams, and John Wisti

 
Case 1:18-cv-04866-GBD Document 187 Filed 07/20/21 Page 7 of 8

S DERED:
Brin, 2 Dork

 

GEORGE. DANIELS, U.S.D.J.
Dated: Jl IH 9 0 2074 ,

 
Case 1:18-cv-04866-GBD Document 187 Filed 07/20/21 Page 8 of 8

EXHIBIT A

The undersigned hereby acknowledges that s/he has read the Confidentiality
Stipulation and Protective Order entered in the United States District Court for the Southern
District of New York dated , 2021, in the action titled Patricia Scott
Fleming, as administratrix of the estate of Patrick Fleming v. The City of New_York, et_al., 18
CV 4866 (GBD), and understands the terms thereof. The undersigned agrees not to use the
Confidential Materials defined thercin for any purpose other than in connection with the
prosecution or defense of this case, and will not further disclose the Confidential Materials

except in testimony taken in this case.

 

 

Date Signature

 

 

Print Name
Occupation
|

 

 
